Citation Nr: 1724296	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a renal disability, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	John P. Dorrity


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing has been associated with the record.

This case was previously before the Board in April 2015, when the Board found that new and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension had been received, and the renal disability and (reopened) hypertension service connection claims were remanded to the RO for additional development.  With regard to the hypertension issue, the Board is satisfied that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a renal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension was initially manifested more than two decades after his military service, is not shown to be related to his military service (including exposure to tactical herbicide agents), and is not shown to be caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R.  §§ 3.159, 3.303, 3.307. 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.   3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some specifically listed chronic diseases (hypertension amongst them) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When the requirements for a chronic disease shown in service (or within the presumptive period under 38 C.F.R. § 3.307) are met, then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  The regulations provide that when the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc. [or other chronic disease such as hypertension]), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.

The Veteran is presumed to have been exposed to tactical herbicide agents during his service in the Republic of Vietnam (and has previously been awarded service connection for type II diabetes mellitus on the basis of such exposure).  The VA Secretary has determined that certain diseases are deemed associated with exposure to herbicides, and they will be presumed to have been incurred in active service for Veterans exposed to tactical herbicide agents during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  On August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg.47928 (2012).  In that Notice, VA discussed National Academy of Sciences (NAS) findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category.  VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may be granted, on a secondary basis, for a disability that is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter scenario, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mmHg systolic and 90 mmHg diastolic to as high as 200 mmHg systolic and 110 mmHg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012).  For VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mmHg or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show that his blood pressure was medically recorded as being "120/70" during his April 1968 pre-induction examination, with no finding of any pertinent abnormality nor any hypertension diagnosis found at the time; the Veteran also denied any history of high blood pressure in a medical history questionnaire at that time.  Likewise, the Veteran's blood pressure was again medically recorded as being "120/70" during his August 1970 separation examination, with no finding of any pertinent abnormality nor any hypertension diagnosis found at the time.  The Veteran's service treatment records do not otherwise suggest any onset of symptoms or manifestations of hypertension during the Veteran's active duty service.  (The Board has considered whether a handwritten note dated in May 1970 suggests an elevation in blood pressure.  The note appears to indicate an increased level (indicated by an upward-pointing arrow) of "BP markings both lungs."  In this context, the Board finds that it is most reasonable to read "BP" as representing "bronchopulmonary" rather than "blood pressure."  In this regard, the Board notes that the note comments only upon pulmonary health with reference to tuberculosis concerns, and makes no other suggestion of attention to the Veteran's blood pressure.)

The evidence of record does not indicate that the Veteran experienced an onset of hypertension during service or within one year following separation from service.  The Veteran has not presented a specific indication of onset of hypertension during service or within a year thereafter, including in his statements, and the medical evidence of record first shows hypertension beginning in the 1990s (more than two decades after separation from service).

Post-service medical records available in the claims-file include private medical records including treatment reports from February 1999 showing that the Veteran's blood pressure was clinically measured as "126/110" and "136/98."  In April 1999, the Veteran's blood pressure was clinically recorded as "110/84."  A September 1999 report shows blood pressure of "120/90" and clearly indicates that the Veteran was receiving ongoing medical treatment for hypertension.  A December 1999 private treatment report again refers to ongoing medical treatment for hypertension featuring prescription medication, and shows blood pressure of "130/90."  A June 2000 report of a medical evaluation for ear pain clearly notes that the Veteran was taking medication in treatment of his hypertension at the time.  A February 2001 report shows that the Veteran's blood pressure was "120/90."  An October 2003 private commercial driving fitness evaluation includes discussion of the fact that the Veteran was receiving treatment for high blood pressure / hypertension with prescription medication (blood pressure was "132/82" at the examination).  A May 2004 private report shows blood pressure of "110/70."  A June 2005 private commercial driving fitness evaluation  refers to the Veteran's ongoing treatment for high blood pressure / hypertension (blood pressure was "110/80" at the examination).  Another June 2005 report shows blood pressure of "130/80."

A March 2006 VA examination focused upon diabetes mellitus refers to the Veteran's "history of hypertension for which he has been medicated on [sic] 10 years."  This report also includes a medical opinion stating that the Veteran's essential hypertension is not related to diabetes, but the Board also notes that at the time of this March 2006 VA examination the Veteran was found not to meet the criteria for a diabetes diagnosis.  The VA registration of the Veteran's hypertension diagnosis was entered into computerized records with a date of March 2006, and this entry is repeated throughout the Veteran's subsequent medical records for the ongoing diagnosis of hypertension.

An April 2006 VA medical record shows that the Veteran's "initial visit" to a VA clinic included discussion of his history of "HTN [hypertension] for 10 years."  A family history of hypertension was noted.

A March 2009 VA examination report focused upon diabetes mellitus confirmed that the Veteran was diagnosed with essential hypertension and "has been given a diagnosis of high blood pressure for at least 13 years and was started on medication at that time."

The Board finds that the medical evidence of record clearly establishes that the Veteran has been medically diagnosed with essential hypertension for many years.  This diagnosis is shown to have persisted during the pendency of this claim on appeal, including as confirmed by an October 2015 VA examination report (discussed below).  As the Veteran has established a current diagnosis of hypertension in support of this claim for service connection, there is no need for the Board to further discuss the rest of the Veteran's recorded blood pressure data and medical treatment records concerning hypertension further establishing the diagnosis.

The Board notes, however, that it has also reviewed the Veteran's medical records documenting his treatment for hypertension with attention to the possibility that such records may present an indication of an etiological link between hypertension and military service or, pertinently, an indication that the hypertension has been caused by diabetes or has increased in severity in association with the Veteran's diabetes.  Neither the Board's review nor the Veteran's contentions in this case have identified any such indications in the medical evidence of record.  The Board notes that the Veteran's hypertension was diagnostically identified prior (in the 1990s) to the diagnosed onset of his diabetes mellitus (in the 2000s), and there is no indication in the medical treatment records of any causation or aggravation of hypertension associated with the diabetes mellitus pathology.

The Board finds that the contents of the Veteran's service treatment records weigh significantly against finding that the Veteran had hypertension under the VA definition during his military service; the evidence reflects that neither trained medical professionals nor the Veteran himself believed that he had hypertension during his military service, and the blood pressure readings documented in the record do not otherwise show hypertension as defined by 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Furthermore, no competent medical evidence from service or post-service suggests that the Veteran had hypertension during service.

Although the probative evidence weighs against the Veteran's theory of entitlement to service connection for hypertension on the basis of alleged in-service onset of hypertension, there are other avenues of potential entitlement to service connection for hypertension for the Board's consideration.  If the Veteran were shown to have had onset of hypertension within a year of his separation from service, he would be entitled to service connection for hypertension as a chronic disease under 38 C.F.R. § 3.307(a) and 3.309(a).  However, review of the record fails to reveal any documentation of a diagnosis of hypertension or blood pressure readings meeting the VA definition of any form of hypertension during the year following the Veteran's August 1970 separation from active duty service.

The Veteran was afforded a VA examination with a medical opinion addressing the key questions in this case regarding the etiology of his hypertension in October 2015.  The report of this examination confirmed that the Veteran had been diagnosed with hypertension in 1996, noting that the Veteran described being told of his elevated blood pressure "about 20 years ago" and "has been on antihypertensive medications for the last 10 yrs."  The report notes that "[f]amily history is strongly positive for hypertension."  The VA examiner presented four important medical conclusions.

First, the VA examiner concludes: "It is less likely than not that the Veteran's currently diagnosed hypertension either began during or was otherwise caused by his military service."  The VA examiner explained the rationale for this conclusion by citing that the Veteran "did not have elevated BP during service and his hypertension did not begin within 1 yr of service."

Second, the VA examiner concludes: "It is less likely than not that the Veteran's currently diagnosed hypertension was caused by his service connected diabetes mellitus."  The VA examiner explained the rationale for this conclusion by citing that "[d]iabetes does not cause essential hypertension," that "[h]ypertension  is very common in this age group," that the Veteran "has no renal dysfunction," and that there is a "strong family history of hypertension."

Third, the VA examiner concludes: "It is less likely than not that the Veteran's currently diagnosed hypertension was aggravated by his service connected diabetes mellitus."  The VA examiner explained that there is simply "[n]o evidence to suggest that his hypertension got aggravated by his diabetes."

Fourth, the VA examiner concludes: "It is less likely than not that the Veteran's currently diagnosed hypertension is the result of his presumed exposure to herbicide while stationed in Vietnam."  The VA examiner cited that "[t]here is only limited evidence to suggest herbicide exposure causing hypertension," and the VA examiner found that the limited evidence suggestive of the possibility of such a link was insufficient for the examiner to conclude that such a possibility was medically at least as likely as not to exist in this case.

The Board finds the discussed analysis and the conclusion of the VA medical opinion to be highly probative evidence in this case.  The VA medical opinion has been presented by a medical doctor competent to provide such an opinion, informed by review of the pertinent evidence of record as well as interview and examination of the Veteran.  The Board finds that the VA examiner's discussion is substantially consistent with the facts shown in the evidence of record and in the Veteran's own account of his history.  The VA opinion explains a rationale for the conclusions drawn with a discussion of medical knowledge and pertinent aspects of the evidentiary record.

With regard to service connection based upon direct causation or incurrence of hypertension during active duty service, there has been no suggestion of a basis for linking the Veteran's hypertension diagnosed more than two decades after service with any aspect of the Veteran's service that was not addressed by the VA medical opinion.  The VA medical opinion addressed both the theory of in-service onset of hypertension and the theory of causation of later-emerging hypertension by presumed in-service exposure to herbicide agents; the VA medical opinion explained that both theories were medically unlikely in this case, citing principle of medical knowledge and the Veteran's specific history.  The VA medical opinion is thus probative evidence that the Veteran's hypertension is not directly etiologically linked to his military service.  As there is no contrary medical opinion or other evidence directly contradicting the conclusions of the October 2015 VA examination report with medical opinion, the Board finds each of the conclusions presented by the VA medical opinion persuasive.

The Board notes that the evidence of record indicates the earliest diagnosis of hypertension in this case occurred more than two decades following the Veteran's separation from service.  This period of more than two decades following the Veteran's separation from active duty service without evidence of any emergence of hypertension is one factor that weighs against the Veteran's claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  The Board has also considered whether the later onset of hypertension may be etiologically linked to in-service exposure to herbicide agents, but no evidence of record indicates that such a link is at least as likely as not, and the October 2015 VA medical opinion found that such a link was unlikely.  There is otherwise no clinical evidence or medical opinion linking any hypertension to service.  Neither the Veteran's statements nor any evidence of record otherwise suggests any detail of service alleged to be causally responsible for hypertension that was first medically shown to have manifested more than two decades after service.

The Board has considered that hypertension is a chronic disability to which the provisions of 38 C.F.R. § 3.303(b) apply.  See 38 C.F.R. § 3.307(a), 38 C.F.R. § 3.309(a).  The Board has found that no chronic hypertension has been shown during service or within the presumptive one-year period following, so presumptive service connection for the later-diagnosed hypertension is not warranted on the basis of the onset of a chronic disability shown during service under 38 C.F.R. § 3.303(b).  The Board further notes that there is suggestion of even sporadic elevated blood pressure readings around the time of the Veteran's military service.  This case does not present even a showing of acute hypertension around the time of service (a showing of hypertension in which only the chronicity of the diagnosis might be in question), and thus this case is not one for which a continuity of pertinent symptomatology after discharge may support a claim for service connection.  See 38 C.F.R. § 3.303(b); Walker, supra.  In any event, there has been no clearly identified symptomatology associated with the Veteran's elevated blood pressure during service nor any such symptomatology shown within the presumptive one year period following service; there is no continuity of any pertinent symptomatology shown to link the post-service diagnosis of hypertension to any aspect of service (such as elevated blood pressure readings).  There is no showing of hypertension during service, no evidence establishing nexus between service and the post-service hypertension diagnosis, and no showing of a continuity of pertinent symptomatology of hypertension.  Accordingly, the Board concludes that service connection is not established for hypertension on a direct basis in this case.

With regard to consideration of service connection for hypertension as secondary to the Veteran's service-connected diabetes mellitus, the VA medical opinion addressed both the theory that Veteran's diabetes could cause his hypertension and the theory that his diabetes could have aggravated his hypertension; the VA medical opinion explained that both theories of secondary service-connection were medically unlikely in this case, citing principles of medical knowledge and the Veteran's specific history.  The VA medical opinion is thus probative evidence that the Veteran's hypertension is not etiologically linked (through causation or through aggravation) to his service-connected diabetes mellitus.  As there is no contrary medical opinion or other evidence directly contradicting the conclusions of the October 2015 VA examination report with medical opinion, the Board finds each of the conclusions presented by the VA medical opinion persuasive.  The Board notes that the Veteran's hypertension was diagnosed (in the 1990s) prior to the diagnosed onset of the Veteran's service-connected diabetes mellitus (in the 2000s), and medical treatment records do not suggest that the Veteran's hypertension has worsened in association with the onset of his diabetes mellitus or has otherwise been aggravated by diabetes mellitus.

The Veteran's lay assertions that his hypertension is otherwise related to service or to his service-connected diabetes mellitus are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matters of a nexus between hypertension and a diabetes pathology or between hypertension and remote service (in the absence of any evidence of a continuity of symptoms during the intervening period) are medical questions beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted or identified any competent medical evidence indicating that his current hypertension diagnosis may be etiologically linked to his military service or to his diabetes mellitus.

The Board is bound to apply the laws and regulations as they apply to the case, and the Board must rely upon the competent medical evidence to resolve questions of a medical nature.  In this case, the Veteran's hypertension is not shown by medical evidence to have had its onset during service or within the presumptive one-year period following service.  Because the competent medical evidence indicates that the Veteran's hypertension is not medically considered to be etiologically linked to service or to service-connected diabetes mellitus, the Board is unable to find that the criteria for an award of service connection are met in this case.  The Board wishes that an outcome more favorable to the Veteran could have been reached.

In summary, the record shows that hypertension became manifest more than two decades after the Veteran's service and is not shown by the competent medical evidence of record to be related to his service or to his service-connected diabetes mellitus.  The probative evidence, featuring the only competent medical opinion evidence addressing the medical questions in this case, indicates that the Veteran's current hypertension did not have onset and was not otherwise caused during his military service or service-connected diabetes mellitus.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Hence, the benefit of the doubt doctrine does not provide a basis for a grant in this case, and the claim must be denied.


ORDER

Service connection for hypertension is denied.


REMAND

With regard to the Veteran's claim of service connection for a renal disability, to include renal insufficiency, a May 2011 VA treatment record shows that the Veteran was diagnosed with a right renal cyst, but that his lower urinary tract symptoms were seemingly predominantly related to his prostate rather than his "mild diabetic cystopathy."  The Board further notes that a December 2014 VA treatment record shows that a nephrologist noted that "1.7 cm right kidney cyst is reidentified."  The Veteran's October 2014 Board hearing testimony included the Veteran's testimony that he understood there was "the possibility" that he had a right renal cyst, and the Veteran appeared to attribute symptoms of urinary and erectile dysfunction to the renal condition.  (Notably, the Veteran has already established service connection for erectile dysfunction.)

The Board's April 2015 Board remand determined: "Given that the Veteran has shown evidence of a current renal disability and his allegation that such disability is related to his service connected diabetes mellitus, the Board finds that an examination is necessary to secure a medical nexus opinion."  The resulting October 2015 VA nephrology examination report simply concluded that the Veteran had never been diagnosed with a kidney condition.  The examiner's discussion of the pertinent medical history referred to "no h/o of kidney disease" while making no acknowledgment of the Veteran's diagnosed right kidney cyst.  The VA examiner noted that the Veteran "denies he is claiming SC for a kidney condition."  The VA examiner remarked that the Veteran is "without any evidence of kidney disease / renal dysfunction."

The evidentiary record presents essentially the same situation as it did at the time the Board remand this issue for a new VA examination in April 2015.  That is, there is evidence that the Veteran has had a renal cyst diagnosed during the pendency of this claim, and there is evidence suggesting that the cyst may be etiologically related to the Veteran's service-connected diabetes mellitus, but it is not entirely clear whether the renal cyst represents a renal disability that is at least as likely as not etiologically linked to the service-connected diabetes mellitus.  The October 2015 VA examination presents no indication that the VA examiner was aware that the Veteran had ever been diagnosed with a renal cyst, and thus presents no etiology opinion.  As it does not appear that the October 2015 VA examiner was aware of the right renal cyst diagnosis that prompted the need for the VA examination in the first place, the examiner's statement that the Veteran has no kidney disease is not sufficiently probative to support informed appellate review of the matter on appeal.  In any event, even if the Veteran did not have a renal disability at the time of the April 2015 VA examination, the Board must nevertheless consider whether service connection may be warranted for any renal disability shown during the pendency of the claim.  In service connection claims, the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As the Veteran's documented renal cyst diagnosis (which was referred to in one medical record as "diabetic cystopathy") is shown during the pendency of this claim, the Board cannot resolve the claim based upon the October 2015 VA examiner's finding that the Veteran has no history of kidney disease without an explanation that accounts for the shown renal cyst.  The Board further notes that although the Veteran may have told the October 2015 VA examiner that he was not claiming service connection for a kidney condition, the Veteran has not withdrawn this claim from appeal.  If it is the Veteran's wish to withdraw this claim, he is hereby notified that a Substantive Appeal may be withdrawn in writing (or at a Board hearing) at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

As the claim currently remains in appellate status before the Board, the Board must direct appropriate action to develop an adequate VA medical opinion addressing the issue.  The Board finds that remand is warranted to obtain a new VA medical opinion (with a new VA examination, if necessary) clarifying and addressing whether the Veteran's documented right renal cyst represents a disability etiologically linked to the Veteran's service-connected diabetes mellitus (as suggested by a VA medical record referring to "diabetic cystopathy") in this case.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his claimed renal disability on appeal.  If the Veteran has received private treatment, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  The AOJ should forward the Veteran's claims file to the author of the October 2015 VA nephrology examination (or another appropriate specialist) for a medical opinion, with examination only if deemed necessary, addressing the nature and etiology of the Veteran's claimed renal disease.  The VA examiner is asked to review the claims file and address the following questions:

a) Please identify (by medical diagnosis) each renal disability found currently or diagnosed during the pendency of this appeal (since December 2010), including the Veteran's right renal cyst diagnosed in VA medical records dated in May 2011 and December 2014.

b) For each renal disability identified in responding to the above, is it as least as likely as not (i.e., 50 percent or greater probability) that such was caused by the Veteran's service-connected diabetes mellitus?  In answering this question, please discuss the significance of the May 2011 VA medical record that refers to "mild diabetic cystopathy."

c) For each renal disability identified in responding to the above, is it as least as likely as not (i.e., 50 percent or greater probability) that such was aggravated by (increased in severity due to) the Veteran's service-connected diabetes mellitus?

A complete rationale should be provided for each opinion expressed.

3.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If the appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


